BY THE COURT:
Joyner was determined by an Administrative Law Judge to be entitled to compensation under the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. § 901 et seq., against his employer Ingalls. The decision and order of the ALJ was affirmed by the Benefits Review Board. Ingalls has petitioned this court for review of the Board’s order. After docketing of the cause in this court Joyner and Ingalls have filed a joint motion to approve a compromise settlement and to dismiss the appeal.
Litton, Joyner and the Secretary of Labor have filed briefs on the question whether this court has jurisdiction to approve a settlement or whether only the Secretary may grant such approval. In Ingalls Shipbuilding Corp. v. Robert E. Spicer, No. 74-3465, a panel of this court in a similar case *650entered an order approving a settlement over the objection of the Secretary of Labor, after considering the matter on briefs from employer, employee and the Secretary. This panel considers itself bound by the action of the court in No. 77-1737 unless and until the question of law ruled on therein is submitted to this court in an adversary context and fully adjudicated and determined.
It is therefore ORDERED, ADJUDGED and DECREED that the settlement agreed upon by Joyner and Ingalls is APPROVED. Counsel for Joyner shall submit within 15 days information supporting his prayer for attorney fees.